 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion Nacional de Trabajadores and Comite Organi-zador Obreros en Huelga de Catalytic and CatalyticIndustrialMaintenance Co., Inc.Union Nacional de Trabajadores and Merck,Sharpe& Dohme Quimicas de Puerto Rico, Inc.Cases 24-CB-877, 24-CC-168, 24-CB-878, and 24-CC-169July 23, 1975DECISION AND ORDEROn September 30, 1974, Administrative Law JudgeSidney D. Goldberg issued the attached Decision inthis proceeding. Thereafter, Respondents, ChargingParties, and the General Counsel filed exceptionsand supporting briefs.'The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge.Member Kennedy's dramatically phrased dissentfrom our failure to award reimbursement of lost payto employees who putatively were coerced into join-ing the strike, here and in the two companion cases,isbased in great part upon legal arguments made inhis joint dissent, with former Chairman Miller, in theLock Joint Pipecase .2We rejected those argumentsthere.Moreover, the fact that the full Board has sorecently reviewed the policy considerations involvedin awarding such reimbursement, as reflected in theopinions therein, is itself persuasive consideration re-opening this debate of long standing. The majority inLock Joint Pipedecided to affirm the Board's priordecisions which as of then had "stood the test of 24years of court litigation and Congressional scruti-ny." 3 Subsequent toLock Joint Pipe,in the only caseinwhich that policy was before a court for review,our refusal to award such a remedy was affirmed 4InLock Joint Pipe,as here, the union involved hadrepeatedly and flagrantly violated the Section 7rights of employees. The only new argument we per-ceive in our colleague's dissent is that he is shockedby Respondent Union's expressed contempt for thelaw and the Board, as well as by its actions whichreflect contempt for employee rights. This argument'The request for oral argument by the Respondents is hereby denied asthe record and briefs adequately present the issues and positions of theparties.2Union de Tronquistas de Puerto Rico,Local 901, affiliadaa la Internation-al Brotherhoodof Teamsters, Chauffeurs,Warehousemen& Helpers of Ameri-ca (Lock Joint Pipe & Co. ofPuerto Rico),202 NLRB 399 (1973)3 Ibid.4 N.L.R B V.Oil,Chemical and Atomic Workers International Union,AFL-CIO (CatalyticIndustrialMaintenanceCompany, Inc J,476 F.2d 1031(C.A 1, 1973)Coincidentally,the same employer,although a differentunion,is before us in the instant case.appears to call not so much for remedy as for punish-ment.That, of course, is not part of our statutoryfunction.Since there is an established and effective judicialremedy for actions in contempt of our lawful orders,we see nobasis for adopting an extraordinary reme-dy to vent our displeasure over Respondent Union'sexpressedattitude.Unlike our dissentingcolleague,counselfor the General Counsel has not asked us tooverrule or distinguishLock Joint Pipe.Indeed, theGeneral Counsel himself, in accord with one of thealternatives suggestedin the majority opinion there-in, has recentlyissuedinstructions on procedures forRegionalDirectors to follow in submitting recom-mendationsfor preliminary injunctions under Sec-tion10(j), in casesof apparent violations of Section8(b)(1)(A) involving violence or blocking of access tothe place of employment.5 We have every reason tobelieve, therefore, that the General Counsel has un-dertaken to give serious consideration to the use ofthis remedy in appropriatecases, that he will prompt-ly bring to the Board's attention any situations inwhich he thinks we should authorize it, and that thiswill be regarded as a continuing obligation of thatoffice.We think preliminary injunctive relief and ap-propriate use of contempt proceedings will providemore prompt and effective remedies than reimburse-ment of pay. They have the further advantage of notburdening our administrative proceedings with thedifficult, exhausting, and potentially divisive task ofdetermining which employees were absent from workbecause of union coercion, a burden which couldsubstantially delay the disposition of such cases.We noted inLock Joint Pipethat employees legallydamaged by the tortious conduct of unions might bebetter served by pursuing those private remedies tra-ditionally used for the recovery of such damages.Use of such remedies would bring these employeesbefore tribunals which have more experience and arebetter equipped than this Board to measure the im-pact of tortious conduct, including violence, and tomake the victims whole, for loss of pay and any otherinjury .65Nash. "Requests for Section 10(j) Injunctive Relief in Section8(b)(1)(A)Cases"(January 30, 1975). Theseinstructions state,for instance,that a 10(1)injunctionmay be warranted where the local or state policeare ineffectivein controllingthe conduct,resulting in dangerto employeesor others seri-ously restraining theirstatutoryrights,which wouldnot be effectivelyremedied by a Board Order in the normal course.6Member Jenkins observesfurther thatawarding backpay to workersintimidated by union actions is rather analogous to awardingbackpay toworkers who strike because of unlawfulemployerintimidation or coercion.In both types of cases, we would be faced with measuring how much andwhat kind of harassment or coercion justified the workers'refusal to work.Andwhynot, if the employer's intimidationprevented the employees fromchoosing union representation,awardas backpaythe additional wageswhich the union mighthavesecured for them9 UNION NACIONAL DE TRABAJADORES415ORDERIPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that:A. Respondent Union Nacional de Trabajadores,Rio Piedras, Puerto Rico, its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a)Restraining or coercing employees of CatalyticIndustrialMaintenance Co., Inc.; Merck, Sharpe &Dohme Quimicas de Puerto Rico, Inc.; Juan Her-nandez, Inc.; Chase Overseas, Inc.; or IndustriesFreight, or the employees of any other employer inPuerto Rico, by mass picketing and other blockingtactics designed to prevent their ingress and egress toperform services for their respective employers at thepremises of Merck, Sharpe & Dohme Quimicas dePuerto Rico, Inc., or Catalytic Industrial Mainte-nance Co., Inc., anywhere in Puerto Rico; or, by theuse of force or violence or threats thereof, threaten-ing to inflict or actually inflicting physical injury ordamage to the persons, families, or property of suchemployees, in order to compel them to honorRespondent's picket line established at such premisesin connection with any labor dispute Respondentmay have with Catalytic Industrial Maintenance Co.,Inc.(b) Inciting, instigating, or permitting pickets orstrikers under Respondent's control and direction toblock or impede the ingress and egress at such prem-ises of supervisors, executives, and other manage-ment representatives of Catalytic Industrial Mainte-nance Co., Inc.; Merck, Sharpe & Dohme Quimicasde Puerto Rico, Inc.; Juan Hernandez, Inc.; ChaseOverseas, Inc.; or Industries Freight, or any otheremployer in Puerto Rico; or, by the use of force orviolence or threats thereof, threatening to inflict oractually inflicting physical injury or damage to theirpersons, families, or property, for the purpose of pre-venting them from rendering services at said prem-isesduring the course of any dispute Respondent7 In view of RespondentUnion's repeated violationsof the Act, whoseauthorityit refuses to recognize,and considering the nature and extent of itsunlawful conduct, as shown in this case,in the recentUnion National deTrabajadoresand its Agent RadamesAcosta-Cepeda (Surgical AppliancesMfg. Inc.),203 NLRB 106 (1973),and in the companion cases issued thisday,Union National de TrabajadoresanditsAgent AlcidesSerrano(JacobsConstructors Company ofPuertoRico),219 NLRB No 65 (1975), andUnionNacional de Trabajadoresand itsAgent ArturoGrant(MacalContainer Cor-poration),219 NLRB No. 67 (1975), we have found it necessaryto modifythe Orderrecommendedby the Administrative Law Judgein certain re-spects so as to better effectuate the policiesof the Actand servethe publicinterest.However,we donot believe that the same broad order and extraordinaryremedial provisions are necessary in the case of RespondentComite. TheComite consists onlyof employeesof Catalyticand the only misconductchargeable to it hasarisen in the dispute withCatalyticherein.may have with Catalytic Industrial Maintenance,Co., Inc.(c) In any other manner restraining employees atCatalytic IndustrialMaintenance Co., Inc.; Merck,Sharpe & Dohme Quimicas de Puerto Rico, Inc.;Juan Hernandez, Inc.; Chase Overseas, Inc.; or In-dustries Freight, or any other employer in PuertoRico, in the exercise of rights guaranteed by Section7 of the National Labor Relations Act, as amended.(d) Inducing or encouraging, by picketing or anyothermeans, any individual employed by Merck,Sharpe & Dohme Quimicas de Puerto Rico. Inc.;Juan Hernandez, Inc.; Chase Overseas, Inc.; Indus-triesFreight, or any other person engaged in com-merce or in an industry affecting commerce, to en-gage in a strike or a refusal in the course of hisemployment to perform services for their respectiveemployers, where an object thereof is to force or re-quireMerck, Sharpe & Dohme Quimicas de Puerto.Rico, Inc., or any other person, to cease doing busi-ness with Catalytic Industrial Maintenance Co., Inc.;or to force or require Catalytic Industrial Mainte-nance Co., Inc. to recognize or bargain with UnionNacional de Trabajadores as the representative of itsemployees, unless or until Union Nacional de Traba-jadores has been certified as the representative ofsuch employees under the provisions of Section 9 ofthe Act.(e)Threatening, restraining, or coercingMerck,Sharpe & Dohme Quimicas de Puerto Rico, Inc.;Juan Hernandez, Inc.; Chase Overseas, Inc.; Indus-triesFreight, or any other person engaged in com-merce, or in an industry affecting commerce, particu-larlyby the use of threats, force, violence, orproperty damage, where an object thereof is to forceor requireMerck, Sharpe & Dohme Quimicas dePuerto Rico, Inc., or any other person, to cease doingbusiness with Catalytic Industrial Maintenance Co.,Inc.; or to force or require Catalytic Industrial Main-tenance Co., Inc., to recognize or bargain with UnionNacional de Trabajadores as the representative of itsemployees, unless or until Union Nacional de Traba-jadores has been certified as the representative ofsuch employees under the provisions of Section 9 ofthe Act.2.Take the following affirmative action to effectu-ate the policies of the National Labor Relations Act,as amended:(a)Post at its business office at Calle Parque 214(altos),Rio Piedras, Puerto Rico,, in both Spanishand English, copies of the attached notice marked"Appendix A." 8 Copies of said notice, on forms pro-s In the event that thisOrderisenforced by a Judgment of a UnitedStatesCourt of Appeals, the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcingan Order of theNational LaborRelations Board " 416DECISIONSOF NATIONALLABOR RELATIONS BOARDvided by the Regional Director for Region 24, afterbeing duly signed by representatives of Union Na-cional de Trabajadores,shall be posted by Respon-dent immediately upon receipt thereof,and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where no-tices to members are customarily posted.Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered,defaced,or covered byany other material.(b) Forthwith mail copies of said notice, in bothSpanish and English,to said Regional Director, aftersaid copies have been signed as provided above, formailing of said noticeby theRegional Director toeach employee in Puerto Rico of Catalytic IndustrialMaintenance Co., Inc.;Merck, Sharpe & DohmeQuimicas de Puerto Rico,Inc.; Juan Hernandez,Inc.;Chase Overseas, Inc., and Industries Freight;and to each of the aforesaid companies for postingby them,ifwilling, at their premises at any locationin Puerto Rico in places where notices to employeesare customarily posted.(c)Publish said notice,at its own expense, in allnewspapers of general distribution published in Puer-toRico, and in any newspaper of Respondent, ineach case in the language in which the newspaper isprinted.(d)Notify the Regional Director for Region 24, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.B.Respondent Comite Organizador Obreros enHuelga de Catalytic,Barceloneta,Puerto Rico,its of-ficers, agents,and representatives,shall:1.Cease and desist from:(a)Restraining or coercing employees of CatalyticIndustrialMaintenance Co., Inc.;Merck,Sharpe &Dohme Quimicas de Puerto Rico, Inc.; Juan Her-nandez,Inc.;Chase Overseas,Inc.;or IndustriesFreight, by mass picketing and other blocking tacticsdesigned to prevent their ingress and egress to per-form services for their respective employers at thepremises of Merck,Sharpe&Dohme Quimicas dePuerto Rico,Inc.,or Catalytic IndustrialMainte-nanceCo., Inc.,anywhere in Puerto Rico; or, by theuse of force or violence or threats thereof,threaten-ing to inflict or actually inflicting physical injury ordamage to the persons,families,or property of suchemployees,inorder to compel them to honorRespondent's picket line established at such premisesin connection with any labor dispute Respondentmay have with Catalytic Industrial Maintenance Co.,Inc.(b) Inciting,instigating,or permitting pickets orstrikers under Respondent's control and direction toblockor impede the ingress and egress at such prem-isesof supervisors,executives,and other manage-ment representativesof CatalyticIndustrialMainte-nance Co.,Inc.;Merck,Sharpe&Dohme Quimicasde Puerto Rico, Inc.;Juan Hernandez,Inc.,ChaseOverseas,Inc.; or Industries Freight;or, by the useof force or violence or threats thereof,threatening toinflict or actually inflictingphysical injuryor damageto their persons,families, orproperty,for the purposeof preventing them from rendering services at saidpremisesduring thecourse ofany disputeRespon-dentmay have with CatalyticIndustrialMainte-nanceCo., Inc.(c) In anylike or related manner restraining em-ployees ofCatalyticIndustrialMaintenance Co.,Inc.;Merck,Sharpe&Dohme Quimicas de PuertoRico,Inc.; Juan Hernandez,Inc.;Chase Overseas,Inc.; or Industries Freight,in the exercise of rightsguaranteed by Section7 of the National Labor Rela-tions Act, as amended.(d) Inducing or encouraging,by picketing or anyothermeans,any individual employed by Merck,Sharpe&Dohme Quimicas de Puerto Rico, Inc.;Juan Hernandez,Inc.;ChaseOverseas, Inc.; Indus-triesFreight,or any otherperson engaged in com-merce or in industry affecting commerce,to engagein a strike or a refusal in the courseof his employ-ment to perform services for their respectiveemploy-ers,where an object thereof is to force or requireMerck,Sharpe&Dohme Quimicas de Puerto Rico,Inc.,or anyotherperson,to cease doing businesswith CatalyticIndustrialMaintenanceCo., Inc.; orto force orrequire CatalyticIndustrialMaintenanceCo., Inc.,to recognize or bargainwith Comite Or-ganizador Obreros en Huelga deCatalyticas the rep-resentative of its employees,unless or until ComiteOrganizador Obreros enHuelga de Catalytic hasbeen certified as the representative of suchemploy-ees under the provisions of Section9 of the Act.(e)Threatening, restraining,or coercing Merck,Sharpe&Dohme Quimicas de Puerto Rico, Inc.;Juan Hernandez,Inc.;Chase Overseas,Inc.; Indus-triesFreight,or any otherperson engaged in com-merce,or in an industry affecting commerce, particu-larlyby theuse of threats,force,violence,orpropertydamage,where anobject thereofis to forceor requireMerck,Sharpe&Dohme Quimicas dePuerto Rico,Inc., or any otherperson,to cease doingbusinesswith CatalyticIndustrialMaintenance Co.,Inc.; or to force or requireCatalyticIndustrialMain-tenanceCo., Inc.,to recognize or bargainwith Com-iteOrganizador Obreros en Huelgade Catalytic asthe representative of its employees, unless or until UNION NACIONAL DE TRABAJADORESComite Oganizador Obrerosen Huelgade Catalytichas been certified as the representative of such em-ployees under the provisions of Section 9 of the Act.2.Take the following affirmative action to effectu-ate the policies of the National Labor Relations Act,as amended:(a)Post at its business office, in both Spanish andEnglish, copies of the attached notice marked "Ap-pendix B." 9 Copies of said notice, on forms providedby the Regional Director for Region 24, after beingduly signed by representatives of Comite Organiza-dor Obrerosen Huelgade Catalytic, shall be postedby Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(b)Mail to the Regional Director for Region 24signed copies of the said notice, in both Spanish andEnglish, for posting, if willing, by Catalytic IndustrialMaintenance Co., Inc.; and by Merck, Sharpe &Dohme Quimicas de Puerto Rico, Inc.; Juan Hernan-dez, Inc.; Chase Overseas, Inc.; and IndustriesFreight, at theirpremisesat any location in PuertoRico, in places where notices to employees are cus-tomarily posted.(c)Notify the Regional Director for Region 24, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.MEMBER KENNEDY,dissenting in part:This is Union Nacional and we kill people. Soleave.Thisproclamation,madebyRespondentNacional's president, Arturo Grant, to an employeeseeking to cross a picket line and perform his job,dramatically demonstrates the utter contempt withwhich this Union holds employees' Section 7 rights.Never in my 28 years with this Agency have I en-countered such continuous reprehensible conduct onthe part of union officialsas isdisplayed in this caseand the two companioncases issuedherewith.1° Asthe Administrative Law Judge in this case put it:9 See In.8, supra.10Union Nacional de Trabajadoresand itsAgent AlcidesSerrano(JacobsConstructors Company ofPuerto Rico).219 NLRBNo. 65 (1975);UnionNacional de TrabajadoresanditsAgent Arturo Grant(Macal Container Cor-poration),219 NLRB No. 67 (1975). For a discussion of the unlawful con-duct engagedin bythis Respondent in those cases, see my dissenting opin-ions therein.The statement of President Grant quoted above occurred in theMacalcase.417The nature and extent of the restraint and coer-cion exerted by respondents through the vio-lence and threats of violence shown in this caseand in theSurgical Appliancescase," however,show that they haveadopted these practices aspart of their normal method of carrying on theiractivities.[Emphasis supplied.]My colleagues acknowledge the seriousness of theconduct found in these cases. And, yet, they fail toprovide a remedy for the real victims of this con-duct-the employees who were prevented from pur-suing their livelihood and who were systematicallysubjected to assaults, threats of assaults, and similarviolence.A notice is no substitute for lost wages.And if Respondents' officials are to be taken at theirword, our notices and cease-and-desist orders will bemeaninglessas a deterrent to the commission of simi-lar unlawful conduct in the future. In my judgment,the only meaningful and effective way to remedythese casesis to require Respondents to reimbursethe employees for wages lost as a result of their un-lawful restraint and coercion."In each of these three cases, Union Nacional deTrabajadores (hereafter Respondent or Union) isnamed as a respondent. In none of the cases is theUnion certified or recognized as the representative ofthe employees involved. In the instant case (hereafterCatalytic),the employees of Catalytic IndustrialMaintenance Co., Inc.-a construction firm-strucktheir employer on November 20, 1973, at its jobsiteon the premises of Merck, Sharpe & Dohme Quimi-cas de Puerto Rico, Inc." Although separate gateswere established for Catalytic and Merck employees,all entrances to Merck's 115-acre tract of land werepicketed." In order to acquire a perspective on thetactics utilized by Respondent's officials in denyingto employees their Section 7 right to refrain fromengagingin union activities, a chronological descrip-tion of the major events in theCatalyticstrike fol-lows.11Union Nacional de Trabajadoresand its agentRadames Acosta-Cepeda(Surgical Appliances Mfg, Inc ),203 NLRB 106 (1973), is yetanother case inwhich Respondent National, through its officers,was found to have violat-ed Sec.8(b)(IXA) byengaging in violence and threats of violence similar tothat found here.12 See my joint dissent with formerChairman Miller inUnion de Tronquis-tas de Puerto Rico,Local 901, affthadaa la InternationalBrotherhood ofTeamsters, Chauffeurs,Warehousemen& Helpers of America (Lock Joint Pipe& Co of PuertoRico),202 NLRB 399 (1973).13All dates refer to calendaryear 1973 Inaddition to the Union, thestrike was also supportedby co-respondentComite Organizador Obreros enHuelga de Catalytic,an organization consistingprimarily of Catalytic em-plojees1Union officialsreadily acknowledged to Merck employeesand officersthe secondaryobject of the picketing at the entrances reserved for them. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Prerestraining Order ConductThe strikers first became effectively mobilized un-der the leadership of Efrain Serrano, Alcides Serra-no, and Radames Acosta-Cepeda on Friday, Novem-ber 23. All three are admittedagents ofthe Union."On that date, Efrain Serrano announced that no em-ployees or vehicles would be permitted to enter orleave the Merck plant. Accordingly, some 39 Merckemployees were required to remain inside the plantduring the entire 15-day period that the picketingcontinued. The establishment of makeshift livingquarters and visitation privileges for spouses becamenecessary.On this same day, trucks owned by Chase and byHernandez, Merck suppliers, were detained at thegate, and the drivers thereof threatened with physicalharm. Indeed, the Hernandez driver was forced toabandon his truck with its explosive cargo of ammo-nia in the middle of the access road leading to theMerck plant. Thereafter until December 3, trucksowned by Chase were daily refused entrance toMerck's premises and were stoned each time theyattempted to service Merck or adjacent customers.16In addition to the truckdrivers, several Merck em-ployees were also threatened with physical harm ifthey "interfered with" the pickets.During the weekend of Saturday, November 24,and Sunday, November 25, Efrain Serrano threat-ened to bomb Merck's water supply and cut off theelectricity.The electricity was in fact subsequentlyshort-circuited by a chain thrown across several highvoltage wires. As earlier, the trucks of suppliers con-tinued to be turned away.Over the weekend, Merck officials became increas-ingly concerned with the dangerous condition creat-ed by the location of the Hernandez ammonia truckon the access road. Pleas that Merck was not in-volved in the strikers' dispute with Catalytic andwarning that the truck presented a grave danger toeveryone proved unavailing. Threeunion agents,Carlos Rodriguez and Efrain and Alcides Serrano,adamantly refused to permit the truck to be moved.Finally, at 4 a.m. on Monday morning, November26, the truck was moved with a police escort. EfrainSerrano threatened to kill both the truckdriver and15Alcides Serrano was named as an individual respondentinJacobsAcosta-Cepeda,Respondent's secretary-treasurer,was named as an individ-ual respondent inSurgicalAppliancesand was also briefly involved in theJacobsdispute16The harassment of suppliers and other individuals having business at astruck facility is a technique frequentlyutilized byRespondent. InJacobs,for example,a truckdnver,as well as a representative from the Environmen-talQuality Board(a local governmental agency), was threatened.The gov-ernment agent wastold by Alcides Serrano thathe (Serrano) "was going tohit him"and "would break his bones"if he did not leave and, should theagent return the pickets"would tear his car up "theMerck plant manager who planned the move.Merck employees attempting to report for workMonday morning were surrounded by approximately20 pickets and were told by Efrain Serrano that theycould not go in. In the process, nine cars were turnedaway and one car was hit with sticks and other ob-jects. In a similarfashion, the second-and-third shiftemployees were prevented from working. Employeescaught inside the plant were warned not to leave.Employees who did not cooperate with the strikewere threatened with physical harm."Monday, November 26, also proved to be a diffi-cultday for Merck's personnel manager, VictorCharron: the car in which he was riding was hit,kicked, and detained until the police intervened.Thereafter, Efrain Serrano warned Charron that "I'llcut youin Barceloneta[a nearby town]." 18On Tuesday, November 27, the pickets continuedto harass individuals attempting to work. A car occu-pied by several Merck female secretaries was struckrepeatedlyas itpassed through the picket line, as wasa car driven by a Catalytic area superintendent. AMerck utility supervisor was punched in the jaw; aMerck safety engineer was struck by a picket; EfrainSerrano threatened to assault a Merck production su-pervisor, and Catalytic's mechanical superintendent,Sam Ambrose, had his car struck and was threatenedwith physical harm if he crossed the picket line. Fi-nally,Alcides Serrano and several pickets blockedthe access road within Merck's plant area by parkingtwo cars across the road.On Wednesday, the pickets threatened to blow uptheMerck plant with all of the employees inside. Inaddition, a car driven by Merck employee PachecoSanchez required police assistance to get through thepicket line. Sanchez was told by Efrain Serrano thathe (Serrano) was going "to get him at his home." and"give him a beating."The United States District Court for the District ofPuerto Rico issued a temporary restraining order17As my separate dissenting opinionsinJacobsandMoralindicate, in allthree of these cases employees who desired to return to work wereforciblydetained from doingso InJacobs,AlcidesSerranoquicklyextinguished aback-to-work movementwhich hadstarted in his absence from thejobsite.He thereafter imported a "gang"of 8-12 nonemployees "who, carryingpipes and sticks, [mingled] with the striking employees"for the announcedpurpose of guaranteeing that"no one will go to work."InMacal,severalemployees weretold byPresidentGrant, "This is UnionNacional and weare not responsiblefor what will happen to you . . . Getthe hell out ofhere"At another point, according to the credited testimony, Grant indi-cated that if the employees wentto work,he "would blow the top of theirheads off."isManagement officials have been subjectedtophysicalabuse byRespondent's officials InSurgicalAppliances,for example,Acosta-Cepedapoured hot coffee on a company supervisor and assaulted both the compa-ny president and his wife. InJacobs,Alcides Serrano told the constructionsuperintendent,"I'm going to bustyourface."and had to be restrainedfrom subsequently striking this same individual with a hammerFinally, inMacal,President Grant pushed the company president down a flight ofstairs, the injuries from which required5 months' ofhospitalization UNION NACIONALDE TRABAJADORES419against all secondary picketing. The order was servedon Respondent the following day, Sunday, Decem-ber 2.2. Postrestraining Order ConductThe pickets ignored the restraining order.19 OnMonday morning, two Merck employees had theircars stoned when they attempted to enter the plant.On Tuesday, Secretary-TreasurerAcosta-Cepedablocked the main entrance to the plant with a carand threw stones at the car of a Catalytic projectsuperintendent.20Finally,matters came to a head on Wednesday,December 5, when a caravan of Catalytic employeesattempting to go to work were intercepted by fivecars carrying union officials and agents armed withclubs and other weapons. The union agents startedpounding one of the cars and Alcides Serrano struckCatalytic General Foreman Urbiztondo. The Cata-lytic employees left their cars and formed a linealong the side of the road creating a dangerous con-frontation. Violence was averted only by police inter-vention. Later that day, Catalytic employee IsmaelRodriguez was threatened with a knife by AlcidesSerrano who wanted to know why he had gone towork; was threatened by Efrain Serrano with a ham-mer; and was pushed and forced into a fight byUnion Agent Julio Denis. The strike finally ended onDecember 6.The foregoing conduct illustrates the contemptwith which this Union has treated employee rights.Pronouncements by union officials during theJacobshearing clearly demonstrates that such conduct iscertain to continue in the future-Board and courtcease-and-desist orders to the contrary notwithstand-ing. For, as the Administrative Law Judge inJacobsfound, the union officials hold "the Act and its ad-ministration in contempt." Acosta-Cepeda, for exam-ple, stated:[T]he only thing we have to say is that these arefabricated cases and we do not wish to continuewith this spectacle.Union Organizer Elias Samuel Castro-Ramos pro-claimed during theJacobshearing 21 that he "doesnot recognize the authority of the law or of the Board19This is precisely the response which Acosta-Cepeda had earlier defiant-ly predicted.On November 26, he told employees that"Nacional had al-ready disregarded and violated an injunction,"and on November 27 prom-ised that"the unions were not going to obey such injunction ... (and] theunion was ready to go to jail."20 Acosta-Cepeda was found inSurgical Appliancesto have thrown stonesat employees crossing the picket line to go to work.21Castro-Ramos was also involved in the unlawful conduct found inMa-calthat administers the law." He then testified as fol-lows:The main [function of an organizer for Respon-dent Union] is to see that the workers' rights arerespected, thatthe laws that are in effect in thiscountry be applied in a manner favorable to theworkers and when they cannot be they should beviolated.First of all we [Union organizers] explain to [theworkers] the unfairness of the Taft-Hartley Lawwhich represents a straight jacket for the work-ers because it does not permit the normal devel-opment of organization; that law represents awhole bureaucratic system which only serves todelay the organization process and permits law-yers like [the Company's attorney] and compa-nies like Jacobs [to] go over the wishes of themajority of the employees in a shop. [Emphasissupplied.]It is evident that Castro-Ramos' assertion that thelaw should be applied in a "manner favorable to theworkers" has reference to only those workers whosupport this particular Union. It is obvious that asfar as Union Nacional officials are concerned em-ployers and workers opposed to their efforts have norights.I am mystified by the failure to give a meaningfulremedy to the real victims of the violent conduct inthese cases-those employees who were restrainedand coerced from going to work. The failure to give amonetary remedy here is in sharp contrast to a recentcase where two of my colleagues in the majority or-dered reimbursement of $27.60 in postage fees to alabor organization 22 But my colleagues are unwillingto order a labor organization to reimburse lost wagesto employees who were prevented from working bythe Union's widespread violence in open defiance ofthe Act.The authority of the Board to issue backpay ordersis derived from Section 10(c) of the Act.[W] here an order directs reinstatement of anemployee, back pay may be required of the em-ployeror labor organization,as the case may be,responsible for the discrimination suffered byhim. . . . [Emphasis supplied.]We have held, with court approval, that it isunneces-sary to find an 8(b)(2) violation as a prerequisite toissuing abackpay order against a labor organiza-tion-an8(b)(l)(A) violation, standing alone,is suffi-cient.23 Indeed, the Supreme Court inPhelps Dodge22 FW Woolworth Co,216 NLRB No. 155 (1975).23TheNationalCashRegister Company,190 NLRB 581, 585(1971), enfd.Continued 420DECISIONSOF NATIONALLABOR RELATIONS BOARDCorporation v. N.L.R.B.,instructed that "[m]akingthe workers whole for losses suffered on account ofan unfair labor practice is part of the vindication ofthe public policy which theBoard enforces." 24It is difficult to conceive of a situation in whichbackpay orders could be more appropriate than inthe instant cases. What purpose of the Act is effectu-ated and what public interest is served by withhold-ing backpay? We are not concerned here with thoseoccasional situations in which tempers flare on thepicket line and strikers momentarily engage in whathas been euphemistically referred to as "mere animalexuberance." Here we are dealing with a drasticallymore serious problem. We are dealing with a labororganization which denounces the laws applicable toitsconduct and which systematically threatens thelives of any and all individuals who dare to act in anymanner contrary to its self-interest. In my judgment,the public has every right to expect this Board toissuea backpay order to the victims of the statutoryviolations committed by Respondents.We cannotjustify uneven, inequitable applications of the Act.InPhelps Dodge Corp., supra,Mr. Justice Frank-furter praised this Board for the manner in which ithad historically exercised its authority to awardbackpay.He stated:[In] applying its authority over back pay orders,the Board has not stereotyped formulas but hasavailed itself of the freedom given it by Congressto attain just results in diverse, complicated situ-ations 25With these three decisions, the Board proves itselfundeserving of such confidence. Accordingly, I dis-sent.466 F.2d 945, 946, (C.A. 6, 1972),cert.denied 410U.S. 966 (1973).u 313 U.S. 177, 197 (1941)25 313 U.S. at 198.APPENDIX AWE WILL NOT use force or violence, or threatsthereof, or cause property damage, to restrain orcoerce employees of Catalytic Industrial Main-tenance Co., Inc.; Merck, Sharpe & Dohme Qui-micasde Puerto Rico, Inc.; Juan Hernandez,Inc.;Chase Overseas, Inc.; Industries Freight,or the employees of any other employer in Puer-to Rico, from performing their work.WE WILL NOTuse masspicketing and otherblocking tactics designed to prevent employeesor supervisors or other managers of Catalytic,Merck, Hernandez, Chase, Industries Freight, orany other employer in Puerto Rico, from enter-ing their place of employment in order to com-pel them to honor a picket line established by us.WE WILL NOTengagein, or induce or encour-age any individual employed by Merck, Hernan-dez, Chase, Industries Freight, or any other per-son engaged in commerce or in an industryaffecting commerce, to engage in a strike or re-fusal in the course of his employment to performany services, where an object thereof is to forceor require Merck, or any other person, to ceasedoing business with Catalytic, or where an ob-ject is to force or require Catalytic to recognizeor bargain with us as the representative of itsemployees unless or until we have been certifiedas the representative of Catalytic's employeesunder the provisions of Section 9 of the NationalLabor Relations Act.WE WILL NOT threaten, coerce, or restrainMerck, Hernandez, Chase, Industries Freight, orany other person or employer engaged in com-merce or in an industry affecting commerce,where in any case it has one of the above-de-scribed objects.WE WILL NOT in any other manner restrain orcoerce employees of Catalytic, Merck, Hernan-dez, Chase, IndustriesFreight, or employees ofany other employer in Puerto Rico, in the exer-cise of rights guaranteed employees by Section 7of the National Labor Relations Act.NOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had an opportunityto present evidence, the National Labor RelationsBoard has found that we violated the law and hasordered us to post this notice. To carry out the Orderof the Board and any subsequent judgment of a courtenforcing the Board's Order, we hereby notify you asfollows:UNION NACIONALDE TRABAJADORESAPPENDIX BNOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had an opportunityto present evidence, the National LaborRelationsBoard hasfound that we violated the law and has UNION NACIONAL DE TRABAJADORES421ordered us to post this notice. To carry out the Orderof the Board and any subsequent judgment of a courtenforcing the Board's Order, we hereby notify you asfollows:WE WILL NOT use force or violence, or threatsthereof, or cause property damage, to restrain orcoerce employees of Catalytic Industrial Main-tenance Co., Inc.; Merck, Sharpe & Dohme Qui-micas de Puerto Rico, Inc.; Juan Hernandez,Inc.;ChaseOverseas,Inc.;or IndustriesFreight, from performing their work.WE WILL NOT use mass picketing and otherblocking tactics designed to prevent employeesor supervisors or other managers of Catalytic,Merck, Hernandez, Chase, or Industries Freight,from entering their place of employment in or-der to compel them to honor a picket line estab-lished by us.WE WILL NOT engage in, or induce or encour-age any individual employed by Merck, Hernan-dez, Chase, Industries Freight, or any other per-son engaged in commerce or in an industryaffecting commerce, to engage in a strike or re-fusal in the course of his employment to performany services, where an object thereof is to forceor require Merck to cease doing business withCatalytic, or where an object is to force or re-quire Catalytic to recognize or bargain with usas the representative of its employees unless oruntil we have been certified as the representativeof Catalytic's employees under the provisions ofSection 9 of the National Labor Relations Act.WE WILL NOT threaten, coerce, or restrainMerck, Hernandez, Chase, Industries Freight, orany other person or employer engaged in com-merce or in an industry affecting commerce,where in any case it has one of the above-de-scribed objects.WE WILL NOT in any like or related mannerrestrainorcoerce employees of Catalytic,Merck, Hernandez, Chase, or Industries Freight,in the exercise of rights guaranteed employeesby Section 7 of the National Labor RelationsAct.COMITEORGANIZADOR OBREROS EN HUELGADE CATALYTICDECISIONSIDNEY D. GOLDBERG, Administrative Law Judge: Thiscase involves allegations of unlawful picketing, violence,and threats of violence.The complaint herein,' pursuant to Section 10(b) of theNational Labor Relations Act, as amended (the Act),alleg-es that Union Nacional de Trabajadores (the Union) andComite Organizador Obreros en Huelga de Catalytic (thecommittee) are labor organizations; that through namedagents, in the course of a strike against Catalytic IndustrialMaintenance Co., Inc. (Catalytic), they conducted masspicketing at the premises of Merck, Sharpe & Dohme Qui-micas de Puerto Rico, Inc. (Merck); that they engaged inviolence and threats of violence; and that they engaged insaid picketing and violence to force Merck to cease doingbusiness with Catalytic and to force Catalytic to recognizethe union as the representative of its employees althoughnot certified as such representative.Respondents answered, admitting that the named per-sons were their agents, but denying that they had engagedin violence or unlawful picketing.The issues so raised came on for trial before me on Janu-ary 29, 1974, at Hato Rey, Puerto Rico. All parties wererepresented and the hearing opened with the presentationof .the case of the General Counsel. At the opening of thesecond day of the hearing the General Counsel announcedthat a settlement in principle had been reached with theattorney for the Respondents. The proposed settlementwas reduced to writing: it provided for the entry of a Boardorder directing respondents to cease and desist from activi-tieswhich were described in detail and were similar to theactivities alleged in the complaint as constituting unfairlabor practices under Section 8(b)(1)(A) and 8(b)(4)(i) and(ii)(B) of the Act. It also provided for the entry, withoutnotice to respondents, of a court decree enforcing the saidBoard order.The Charging Parties objected to the proposed settle-ment; they stated that respondents had violated the tempo-rary restraining order issued by the United States districtcourt and had announced that they would ignore Boardorders. An evidentiary hearing was held on the matter inwhich all parties participated. At the close of that hearing Idenied the application for approval of the proposed settle-ment and directed that the trial of the case proceed. TheGeneral Counsel applied to the Board for leave to appealfrom that ruling and the Board, by telegraphic order datedFebruary 6, granted the General Counsel an appeal frommy refusal to postpone the hearing. It directed that thehearing be postponed indefinitely pending the Board's con-sideration of the proposed settlement agreement. This di-rective was effected.By order dated April 4, 1974, the Board held that myrulingnot to approve the proposed settlement stipulationand to direct that the hearing of the issues be resumed onthemeritswas aproper exercise of discretion; that itshould be, and it was, affirmed. The Board also, orderedthat the record be reopened for further hearing-before me,and, by order of the Regional Director dated April 11, thecase was set forth for such further hearing on May 22,1974.That order was duly served on the RespondentUnion Nacional and its counsel.On May 22, pursuant to the order of the Regional Direc-tor, the case was called for hearing: The General Counseland counsel for the Charging Parties were present but noI Issued January2, 1974,on charges filed November 26 and 28, 1973. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of, or counsel for, either of the Respondentswas present.The counsel present were directed to commu-nicate with Respondents'officials and their counsel; theyreportedthat they hadtalked withboth Arturo Grant,president of RespondentUnionNacional,and with coun-sel for Respondents,and that theyhad both stated thatthey were otherwise occupied and could not appear in thiscase.The taking of evidence on the issues thereupon proceed-ed on May 22,23, and24. Atthe end of each day, counselwere directed to make all possible efforts to communicatewith Respondents and their counsel;to inform them thatthe taking of evidence was proceeding and that,if respon-dents desired to participate, they shouldhave a representa-tive present.Each day,participating counsel reported theresults of their efforts.On May 24, the General Counselreceived a telegram from Grant which stated that represen-tatives of Union Nacional could not appear and that itcould not communicate with its counsel so that he couldappear.On May 24,the record was completed to the satis-faction of the General Counsel and counsel for the Charg-ing Parties.The GeneralCounsel was directed to write let-ters to RespondentUnion Nacionaland its counsel,informing them that the record had been completed; thatthe General Counsel and counsel for the Charging Partieshad been given until June19, 1974,to submit proposedfindings,conclusions,and orders;that copies of all docu-ments so submitted would be served on them;and thatthey had been given until June 28, 1974, to submit objec-tions or cross-findings.Thereafter,on June 19and July 8,1974, counsel for theCharging Parties filed proposed findings of fact, conclu-sions of law, and an order, together with a brief in supportthereof,with proof of due service thereof on the GeneralCounsel,on Respondents,and on their counsel.The Gen-eral Counsel has not submitted a brief and no documentsof anykind have been submitted by Respondents or theircounsel.The evidenceadduced bythe General Counsel and theCharging Parties was not contradicted or controverted byRespondents.The undisputed evidence supports the allega-tions of the complaint and I find that Respondents, bytheir conduct,violated Section 8(b)(1)(A) and Section8(b)(4)(i)and (ii)(B) of the Act.Uponthe entire record herein,2Imake the following:FINDINGS OF FACT1.Merck is a Puerto Rico corporation engaged in 'themanufacture of chemical and related products at its plant2During the argumentand the evidentiaryhearing concerningthe pro-posed settlement,Respondents were represented by their counsel but, be-cause of the limited nature of the issueinvolved,Iplaced some limitationson the extent of cross-examination of the witnesses presented.To counter-balance this restriction, I announced that the testimony taken during theevidentiaryheanng would not beconsideredin determining the issues ontheir merits if theproposedsettlementshould be rejectedand the case ear-ned to decision.Accordingly, in the formulationof this decision,no consid-eration has been given to thetestimonyof the II witnesses presented onFebruary 5. The only exhibits presented that day, however,are Board ac-tions of which official notice is taken andtheyare entitled to considerationwithout thestated limitation.in Barceloneta,Puerto Rico. In the operation of its busi-ness itannually purchasesmaterialsdirectly from sourcesoutside Puerto Rico valuedin excessof $50,000 and itsdirect salesoutsideofPuertoRico annually exceed$50,000. At all timesmaterialherein Merck has been, andis, an employerengaged incommerce.2.Catalyticis a Delawarecorporation engaged in theperformance of construction work in several States. It hasbeen engagedin such work for Merck on the latter's above-describedpremisesand is an employer engaged in com-merce.3. Juan Hernandez, Inc. (Hernandez), Chase Overseas,Inc. (Chase), and Industries Freight (Industries) are inde-pendent trucking firms engaged in contract hauling of car-go and other material to and from Merck and other per-sons engaged in commerce.4.Union National de Trabajadores, herein called theUnion, is, and has been at alltimes materialherein, a labororganization.5.Comite Organizador Obreros en Huelga de Catalytic,which, translated into English, is Organizing Committee ofWorkers on Strike at Catalytic and is herein called thecommittee,was at the times material herein a labor organi-zation.6.At no time material herein was either the union or thecommitteerecognized or certified as the collective-bargain-ing representativeof the employees of either Catalytic orMerck.7.The following named persons are members of thecommitteeand officers of the union and acted as theiragents herein:Arturo Grant Padro, union president; Ra-damesAcosta Cepeda, union secretary-treasurer; CarlosRodriguez, union organizer; Vicente Gonzalez, committeemember; Efrain Serrano, committee member; Alcides Ser-rano, committee member; and Julio Denis,committeemember.8.The premises of Merck involved herein consists of atract of land containing approximately 115 acres, boundedon the north by Highway No. 2 and on the west by a publichighway leading to the main entrance of Merck, as well asthe premisesof other persons. The distance from the mainentranceofMerck on the public road to the Merck plantand the portion of the premises where Catalytic was per-formingits construction work is about half a mile. There isa paved road leading from that entrance to the Merckplant and the parking areas adjacent to the plant.9.At thetimes materialherein and for the purpose ofcarrying on the construction work on a part of Merck'spremises, separateentrances were provided for the employ-ees of Merck and of Catalytic, respectively, and separateareaswere provided for the parking of their automobiles.10.BeginningNovember 20, 1973,3 the committee,throughitsmembers,and the Union, through its agentsand employees of Catalytic, engaged in a strikeagainstCatalytic.11.At no time material herein were Respondents, oreither of them, engaged in a labor dispute with Merck,Hernandez,Chase, or Industries.12.On November 21, the union began picketing in front7All dates hereafter,not otherwise designated, are 1973. UNION NACIONAL DE TRABAJADORES423of the gate reserved for Merck employees.13.On Friday, November 23, about 5:30 a.m.. Respon-dents, by their agent Efrain Serrano, stated over loud-speakers outside the Merck plant that neither Merck norCatalytic employees, and no vehicles, would be permittedto enter or leave the Merck plant.14.On November 23, the union,during its picketing atthe entrance reserved for Merck employees, threatened to"damage" a security guard of Merck if he became "in-volved" with them.15.On November 23, a truck from Chase, which re-moves liquid waste from Merck on a daily basis, wasstopped on the entrance road into the Merck plant by agroup of strikers including Respondent's agent Carlos Ro-driguez and they refused to allow the truck to enterMerck's premises.16.On November 23, an employee of Hernandez at-tempted to deliver a tank of ammonia to Merck and wasdetained and blocked by 25 pickets at the entrance toMerck's premises; Respondents' agent Carlos Rodriguez,in the presence of Radames Acosta, the union's secretary-treasurer, told the Hernandez employee that he would notbe permitted to enter Merck's premises and that, if he at-tempted to enter, it would be on his own responsibility;that, by reason of such threats and intimidation, the em-ployee of Hernandez was forced to, and did, abandon thetruck outside the Merck plant, although he informed Re-spondents' agents that the truck carried a dangerous cargo.On the afternoon of that day Respondents' agents stated,over their loudspeaker, that neither the tank of ammonianor any other vehicle would be permitted to enter theMerck plant.17.On November 23, an employee of Chase was permit-ted to leave Merck's premises with a truckload, but wasphysically blocked from reentering the plant, and was de-tained by a group of pickets at the entrance to Merck'spremises.The employee of Chase informed the pickets thathe was there to service Merck; they responded that theywere not letting any vehicle go into the plant, regardless ofwhether it was servicing Merck or Catalytic because theirpressure on Merck would compel Merck to exert pressureon Catalytic to resolve its problems with the union, and thetruck was not allowed to enter Merck's premises.18.On each working day between November 23 andDecember 3, employees of chase attempted to enterMerck's premises, but were not permitted to do so by thepickets; during this period vehicles of Chase were struck byrocks as they attempted to enter the Merck plant and asthey entered and left other plants which they serviced inthe immediate area.19.On November 23, Julio Denis, member of the com-mittee, threatened a Merck employee,in the presence ofCarlos Rodriguez,a union organizer, with a beating "if heinterfered with them," referring to the pickets.20.On the morning of November 24, the plantmanagerofMerck,in the presence of Respondents' agent, CarlosRodriguez, informed the pickets that Merck was not in-volved in the labor dispute which the strikers had withCatalytic and that the ammonia truck had to be removedto a safe area since it was volatile and explosive.The strik-ers responded by stating that they were not going to permitanyone to enter the plant even though they knew it wasillegalfor them to do so. Later that same day the plantmanager againrequested that the pickets permit the am-monia truck to be stored in a safe area and again the strik-ers, in the presence of Respondents' agents, Carlos Rodri-guez, Efrain Serrano, and Alcides Serrano, refused to doso, again stating that no one was to enter the plant. Notuntil 4 a.m. on November 26 was the ammonia truckmoved by a Merck employee, under police escort, to anarea within the plant premises.21.On the evening of November 25, Julio Denis statedover the loudspeaker at the Merck plant thatthe ammoniatrailermight explode.22.During this same period, Efrain Serrano threatenedto bomb Merck's water wells, which are located outside thecompany fence.23.Efrain Serrano also stated over the loudspeakers thatthe light and electric power might go out and thereafter thelights did go out by reason of a short circuit caused by asteel chain that was thrown over the high voltage line in-side the Merck property.24.On November 26, after the ammonia truck had beenbrought inside the plant premises, respondents, throughEfrain Serrano and in the presence of Carlos Rodriguez,stated over the loudspeakers that "they were going to getMr. Ashby [the plant manager] and kill him as soon as theysaw him in the street." Serrano also stated that the driver ofthe ammonia truck should be careful of his own personalsafety.25.On November 24, at approximately10 a.m., an em-ployee of Industries arrived at the Merck premises to deliv-er a tank of acid; he was stopped at the plant entrance bya group of about 15 persons who informed him that theywere on strike and that he could not go into the plant. Thepickets forced the driver to leave the truck parked at thepicket line and only under picket escort was he permittedto enter the Merck office to communicate with his superi-ors.Upon returning to the truck, he found it impossible toenter the Merck premises by reason of mass blocking bythe pickets and he returned the truck to his employer'splace of business.26.On or about November 24, the truck of an employer,attempting to deliver food to Merck's cafeteria, wasblocked at the entrance of the plant by a group of pickets,and was not permitted to enter.27.On or about November 24, the truck of an employer,attempting to make a delivery of milk to Merck's cafeteria,was blocked at the entrance of the plant by a group ofpickets, and was not permitted to enter.28.On November 25. Respondents, through Efrain Ser-rano, stated over the loudspeakers at the Merck plant thatno one was going to be permitted to enter the Merck planton the next day. By reason of this statement, those employ-ees who were in the plant on November 25 were compelledto remain inside.29.On November 26, at approximately 6 a.m., Respon-dents, through Radames Acosta, secretary-treasurer of theunion; and in the presence of Efrain Serrano and AlcidesSerrano,members of the committee, stated that the em-ployees of Catalytic should join the Union, and theyshould not be afraid because Union Nacional had already 424DECISIONSOF NATIONALLABOR RELATIONS BOARDdisregarded and violated an injunction.30.On November 26, respondents,through their agentsset forth above,immediately following the foregoing state-ments, announced over the loudspeakers that the Merckemployees were not going to be permitted to enter theplant the following day.31.On November 26, at 6 a.m., the Merck employeesattempting to report for the first shift,in the presence ofRespondents'agents,Radames Acosta,Efrain Serrano,and Alcides Serrano, were detained and surrounded by agroup consisting of more than 20 pickets on the road lead-ing to the Merck plant and they were prevented from en-teringMerck'spremises.Efrain Serrano stated severaltimes,over the loudspeakers,that he was not going to letanyone to go inside the plant.At the same time,a group ofpickets,in the presence of Radames Acosta, threw sticksand other objects at one of the cars attempting to enterMerck's premises and, as a result,approximately nine vehi-cleswere forced to turn away by strikers blocking theirentrance to Merck's premises.32.On November 26, after they had prevented Merck'sfirst-shift employees from entering its plant,Respondents,through about 50 pickets,including Arturo Grant and Car-losRodriguez,prevented the second and third shift ofMerck's employees from entering the plant by similar massblocking of the entrance road and by their threateningstatements over the Union's loudspeakers that no onewould be permitted to enter the plant.33. By reason of Respondent's conduct set forth above,approximately 39 Merck employees were forced to stay in-side the Merck plant during the entire period that the pick-eting continued,and makeshift living accommodations hadto be furnished and made available for these employeesinside the Merck plant.34.During the period that Merck employees were com-pelled by Respondents'activities to remain inside theMerck plant,wives were permitted by the pickets to enterto see their husbands only when escorted by one of thepickets.35.On November 26, about 9 p.m., Victor Charron, per-sonnel manager for Merck,while attempting to enter theplant was stopped by a group of more than 25 pickets,including Efrain Serrano,Alcides Serrano,and RadamesAcosta, who hit and kicked the car he was riding in, andsaidMerck employee was prevented from entering theplant until the police intervened.36.On November 26, Respondents'agent Efrain Serra-no, speaking over the loudspeakers at the Merck plant, ad-dressed Victor Charron,Merck's personnel manager, say-ing, "I'llcut you in Barceloneta."37.On November 27, Radames Acosta,secretary-trea-surer of the Union,stated over the loudspeakers that Cata-lyticwas attempting to obtain an injunction,but that theunions were not going to obey such injunction, as they hadrefused to obey other injunctions in the past,and that theunion was ready to go to jail.38.On November 26, 27,and 28,announcements weremade over Respondents'loudspeakers that the Merck em-ployees inside the Merck plant would not be permitted toleave and that bodily harm would be inflicted upon thoseemployees who would not cooperate with the strike.39.On November 26 and 28,a group of about 30 pick-ets at the entrance of Merck's'premises blocked the cardriven by Martinez Robles,a maintenance mechanic forMerck,and prevented him from entering Merck's prem-ises.Martinez informed Efrain Serrano that he did notwork for Catalytic,and asked why was he being stopped.Serrano replied that by detaining the employees of Merckhe could help solve the problem that they had with Catalyt-ic.40.On November 27. a group of Merck female secre-taries,while attempting to enter the plant as a group, weredetained at the entrance to Merck's premises by a group ofabout 20 to 25 pickets who surrounded their car and struckit repeatedly.41.On November27, Ted Crowder,area superintendentfor Catalytic,was surrounded at the entrance of Merck'spremises by a group of 25 to 30 pickets,including agents ofthe Respondents,who struck his car and refused to let himenter.42.On November 27, Cristobal Solis,utility supervisorforMerck,attempted to enter Merck's premises;two menstepped in front of his car,physically blocking his entranceto the plant.A group of 25 pickets surrounded his car andone of them told Solis that he could not go in.During thisconversation,one of the pickets punched Solis in the jaw.43.On November 27, Jose Cintron, safety engineer forMerck,accompanied by one Sarkis,anotherMerck em-ployee,attempted to enter Merck's premises with suppliesand provisions for the Merck employees who were remain-ing inside the plant.A group of pickets,including agents ofRespondents, physically blocked and stopped them at theentrance and prevented them from entering the premises.While the vehicle was stopped,the pickets,includingagents of respondent,continuously struck the car. Whenone of the pickets attempted to open the rear door of thecar and was prevented from doing so by Cintron, Rodri-guez,an agent of respondents,struck Cintron. Police inter-vention was required in order to permit the vehicle to enterthe premises.44.On November 27, Respondents' agent Alcides Serra-no and a group of pickets blocked the road inside Merck'spremises,between the entrance from the highway and theplant,with two cars and prevented Merck'semployeesfrom entering the plant.45.On November 28, Respondents'agent Efrain Serra-no, speaking over a loudspeaker,threatened to beat PedroReyes,production supervisor for Merck.46.On November 27 and 28, Sam R. Ambrose,mechan-ical superintendent for Catalytic,was confronted by 25 to30 pickets, including agents of Respondents,on Merck'spremises;they surrounded his car and struck it; they alsothreatened him and his family with a beating if he went in.47.On November 28, the pickets stated,over theUnion's loudspeakers,that they were going to blow up theMerck plant with all the employees in it.48.On November 28, Ted Crowder,area superintendentfor Catalytic,again attempted to enter the Merck premisesbut was blocked by pickets until he was able to obtainpolice intervention.This was repeated on a daily basis forthe duration of respondents'activities.49.On November 28, Pacheco Sancez,a Merck employ- UNION NACIONAL DE TRABAJADORES425ee,was stopped by a group of 20 to 25 pickets as he at-tempted to leave the plant and was told that he would notbe allowed to reenter the plant. When Pacheco attemptedto reenter the Merck plant later that same day, he wasstopped at the entrance to the premises by a group of 30 to40 pickets, including agents of Respondents, who refusedto allow him to enter. The pickets surrounded his car andrespondents' agent Rodriguez, with a group of six or sevenother pickets, attempted to lift the front of the Volkswagendriven by Pacheco. It was not until the police intervenedthat Pacheco was able to enter the plant premises.50.On November 28, as Pacheco Sanchez, a Merck em-ployee,was entering Merck's parking lot, Respondents'agent Efrain Serrano, shouted that he would get him at hishome. The following day, Serrano told Pacheco that he wasgoing to give him a beating.51.On December 1, upon the petition of Raymond J.Compton, Regional Director of the National Labor Rela-tions Board,and after oral notice of the application tocounsel for Respondent, the United States District Courtfor the District of Puerto Rico issued a temporary restrain-ing order,enjoining and restraining respondents from anyacts or conduct that would induce or encourage any em-ployee of Merck, Hernandez, Chase, Industries, or anyother person engaged in commerce,to engage in a strike orrefusal in the course of his employment, to use, process,transport, handle, or work on any goods,materials, orcommodities or to refuse to perform any service, or by anymeans threatening,coercing,or restrainingMerck, Her-nandez, Chase,Industries,or any otherperson engaged incommerce, where an object thereof was(1) to force or re-quireMerck,or any other person, to cease doing businesswith Catalytic; or (2) to force or require Catalytic to recog-nize or bargain with respondents,unless or until respon-dents have been certified as the representative of such em-ployees under the provisions of Section 8 of the Act. Thesaid temporary restraining order was thereafter duly servedon agents of Respondents on December2, 1973.52.On December 3, a group of 25 to 30 pickets stoppedSamuel Santiago, a Merck employee,as he entered Merck'spremises from the public highway; one of them struck hiscar and pushed him.53.OnDecember 3, Samuel Santiago,a Merck employ-ee, attempted to enter the Merck premises by an accessroad;as he drove on said road,two men threw rocks at hiscar.54.On December 3, Manuel Laguna, a forklift operatorforMerck, attempted to enter the plant by the access roadbut was stopped by fourmen, including an agent of re-spondents, who blocked the road. As Laguna turned hiscar around, these four men threw stones at him.55.On December 4, Acosta, secretary-treasurer of theUnion, and Efrain Serrano and Alcides Serrano, membersof the committee,blockedthe main entrance road leadingto the plant with a car.56.On December 4, Acosta, secretary-treasurer of theUnion, threw a stone at the station wagon driven by JackTreathaway, project superintendent for Catalytic, at the in-tersection of two public highways bordering Merck's prem-ises,as he was attempting to enter.57.On December 5, nonstriking Catalytic employeesformed a caravan of cars to enter the construction jobsite.On the public highway, about 1/4 of a mile from anotherpublic highway leading to the plant entrance, they wereconfronted by five cars carrying pickets, including agentsof Respondents, who were armed with clubs and otherweapons; Respondents' agents approached one of the carsthat contained a number of Catalytic employees and beganpounding on the car. Respondents' agent Alcides Serranothen hit Urbiztondo, general foreman for Catalytic; em-ployees of Catalytic left their cars and lined up on the otherside of the road, creating a serious confrontation betweenthe two groups, and violence was averted only by policeintervention.58.On December 5, about 9 a.m., Alcides Serranothreatened Ismael Rodriguez, a Catalytic employee, with aknife and demanded to know why he had gone to workthat day; Efrain Serrano threatened to hit Ismael Rodri-guez with a hammer; and Julio Denis pushed Ismael Rod-riguez and started a fight with him.59.Throughout the period of their activity, Respondentsmade threats, over the Union's loudspeakers, that theywould harm Jorge Medina, Merck's security chief, and hisfamily.60.During the period set forth herein, the picketing byRespondents covered every possible entrance to the prop-erty owned by Merck and all the entrances to its plant.61.The activities of Respondents, set forth in findingsof fact numbered 12 through 50, and 52 through 60, occur-ring in connection with the operations of Merck, Catalytic,and other employers, as set forth in findings of fact num-bered 1, 2, 3, and 8, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.THE REMEDYThe General Counsel has submitted no suggestions con-cerning the remedy he considers appropriate in these cases.The Charging Parties, however, have made specific re-quests. They urge that the order to be recommended hereinprovide:(a)Reimbursement to the National Labor RelationsBoard and the Charging Parties for their expenses in thepreparation and presentation of the allegations of unfairlabor practices in these cases.(b)A broad order prohibiting repetition by the union ofthe conduct found violative herein, directed against anyemployer or person in Puerto Rico.(c)Execution by respondents of a sufficient number ofcopies of the notice to be prescribed herein for mailing toall employees of the Charging Parties in Puerto Rico.(d)A notice to members in understandablelanguagewhich will clearly remedy the rights violated by Respon-dents.(e)Reimbursement to the employees of the chargingparties who were prevented from working during the strikeby the conduct of Respondents found violative of the Act.Notwithstanding Respondents' failure to participate inthis case after the rejection of the proposed settlement anddespite the absence of objections to the Charging Parties' 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDremedial proposals, the order to be recommended hereinwill be formulated with due regard for the established prin-ciples governing such orders.(a)Reimbursement to the Board and Charging Parties forexpenses in prosecuting this caseItmay be assumed that the Board has authority to assessagainst a Respondent the costs of litigation in an appropri-ate case, as was done inTiidee Products, Inc.,194 NLRB1234 (1972)--albeit pursuant to direction by the court ofappeals-and apparently approved in principle by the Su-preme Court inN.L.R.B. v. Food Store Employees Union,Local 347 etc. [Heck's Inc.],94 S.Ct. 2074 (May 20, 1974).The basis of the award of counsel fees and expenses totheBoard and the union inTiidee,however,wasrespondent's interposition of frivolousdefensesand tacticsof delay in the litigation itself, as contrasted with its activi-ties giving rise to the litigation.4 In two recent cases theBoard considered applications for similar awards of litiga-tion expenses and, in both cases, denied them.Orion Corporation,210 NLRB 633 (1974), involved a re-fusal to bargain with a certified union; the company's posi-tion was that its withdrawal of recognition was based upona belief that "the union no longer represented a majority ofemployees." This defense was litigated and rejected, byboth the Administrative Law Judge and the Board, as hav-ing "no reasonable basis." The recommendation of the Ad-ministrative Law Judge that the charging union be reim-bursed its expenses, including counsel fees and its expensesin attending bargainingsessions,however, was reversed,the Board stating that:... Respondent's conduct, although serious, is not soaggravated and pervasive, or its defense so frivolous,as to warrant this special additional remedy.Union de Tronquistas de Puerto Rico, Local 901, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America (F F. Instrument Corporation),210NLRB 1040 (1974), like the case at bar, involved threatsand violence in violation of Section 8(b)(1)(A) and activi-ties, violent and otherwise, in violation of Section 8(b)(4)(i)and (ii)(B). To allegations of violation of both sections,respondents interposed the defense that F. F. Instrumentwas an "ally" of the company with which it had its primarydispute.With respect to the 8(b)(1)(A) violation, the de-fense was stricken on motion and, in support of that de-fense to the 8(b)(4) violation, respondent introduced noevidence at all. The Administrative Law Judge declined torecommend that the charging party be reimbursed for itsexpenses and the Board affirmed, stating that:We have only awarded such cost reimbursement reme-dy in limited circumstances where frivolousdefenseswere raised by a litigious Respondent strictly to delayor avoid its obligations under the Act. See, e.g.,TiideeProducts, Inc.,194 NLRB 1234. . . . we are not will-ing to find that Respondent's contesting this matter4 In caseslikeTidee,involving refusals to bargain, there may be an over-lapping of these twotypes of activity.through to a decision of an Administrative Law Judgeshould be construed as wholly frivolous.Itwarned, however, that "any further litigation in this casewould constitute an abuse of the processes of the Boardand the courts."Respondents' answer in this case consisted solely of ageneral denial; they participated in the first day of trial andin the hearing of the application for approval of the pro-posed settlement. After the Board affirmed my ruling re-jecting the proposed settlement, Respondents did not par-ticipate further in the hearing of the case and they have notinterposed objections or opposition to the charging parties'proposed findings and order. Accordingly, it cannot besaid that Respondents have in any way impeded or abusedthe Board's processes 5 and I shall not recommend thatthey be required to reimburse the Board or the chargingparties for any of their expenses herein.(b) The scope of the order to be recommendedAlthough the Charging Parties allege that the union hasbeen guilty of repeated and widespread violations of theAct similar to those found herein, thereby showing a "pro-clivity" toengagein such conduct, there is only one prioradjudication of such violation. InUnion Nacional de Traba-jadores and its agent Radames Acosta-Cepeda (Surgical Ap-pliancesMfg. Inc.),203 NLRB 106 (1973), the Board, onRespondents' default in answering, rendered its decisionfinding that:... on or about November 9, 1972, at or near thepicket line described above, Respondent Acosta-Cepe-da threw a stone at two employees who had crossedthe picket line and reported to work; on or about No-vember 15, 1972, at or near the driveway located at thesideof the Company's plant, Respondents throughtheir agent Amada Torres, a picketing employee, in-flicted damage to the property of a company officialin the presenceof employees; on or about November15, 1972, at ornearthe loading platform entrance tothe Company's plant, Respondents by their picketingemployees and other unknown agents, led by Respon-dent Acosta-Cepeda, surrounded the car of a compa-ny official driving nonstriking employees to work andblocked and impeded the access of said employees tothe Company's plant; on or about November 15, 1972,ator near the loading platform entrance to theCompany's plant, Respondent Acosta-Cepedaassault-ed an employee passenger of the car described above,poured hot coffee over a company supervisor, and at-tacked the wife of the Company's president, all in thepresence of company employees; and on or about De-cember 4, 1972, at or near the entrance to theCompany's premises, Respondent Acosta-Cepeda as-saulted the Company's president.By the aforesaid acts and conduct, the Board found thatRespondents had restrained and coerced employees in theexerciseof the rights guaranteed them under Section 7 ofthe Act and had thereby engaged in unfair labor practices5SeeCondonTransport,Inc, 211 NLRB 297 (1974). UNION NACIONAL DE TRABAJADORES427within the meaning of Section 8(b)(1)(A) of the Act.In addition to this Board order, the Charging Partieshave directed my attention to two Board orders against theRespondent Union enteredon settlementstipulations.Noreliance may be placed upon these consent orders: not onlyhas the Board expressly declined, in determining the scopeof an order to be issued, to consider such consent orders,6but examination of the stipulations upon which those con-sent orders were entered discloses that in each case theparties expressly provided that the execution there ofshould not be deemed an admission of violation of the Actby the Union.The remaining material which, the Charging Parties con-tend, shows the "proclivity" of Respondent Union to en-gage in similar conduct, and which justifies a broad orderherein, consists of allegations of such conduct in com-plaints and other proceedingsagainst it.These, of course,are mere statements of parties; they provide no probativeevidence of the proclivity in question, and no weight canbe given to them. Similarly, no weight can be given to theissuanceof the temporaryrestraining order in this casesince it was, at most, a finding that there was "reasonablecause to believe" that the Act was being violated.The nature and extent of the restraint and coercionexerted by Respondents through the violence and threatsof violence shown in this case and in theSurgical Appli-ancescase, however, show that they have adopted thesepractices as part of their normal method of carrying ontheir activities.Although it must be kept in mind, in fashioning remedialorders designed to prohibit repetition of the unfair laborpractices found, that the courts have repeatedly stated theirreluctance to enforce broad orders that would, in effect,substitute prosecutions for contempt of their orders for theBoard proceedings that would normally be broughtagainstsubsequent violations of the Act,7 their reluctance has beenlargely based upon their concern that such future conduct,although violative of the same section of the Act, mightdiffer considerably in substance from the conduct againstwhich the order was directed. In this case, however, thetype of future conduct that would be prohibited by a broadorder against coercive conduct will be precisely the sameconduct as that found to have been extensively committedby Respondents in this case and in theSurgical Appliancescase; namely, violence and threats of violence. A broadorder in those terms would,therefore,meet the test laiddown by the Supreme Court inN.L.R.B. v. Express Pub-lishing Company,312 U.S. 426, 436-437 (1941), that:The breadth of the order, like the injunction of acourt, must depend on the circumstances of each case,the purpose being to prevent violations, the threat ofwhich in the future is indicated because of their simi-larity or relation to those unlawful acts which the6 Brotherhood of Teamsters & Auto Truck Drivers, Local No.70, Interna-tional Brotherhoodof Teamsters, Chauffeurs,Warehousemen& Helpers ofAmerica (C & TTruckingCo.),191 NLRB11 (1971); see alsoCommunica-tionsWorkers of America, AFL-CIO and Local 4372 [OhioConsolidatedTelephone Co.] v. N.L.R.B.,362 U.S. 479, 481 (1960).7 San Francisco Local Joint Executive Board of Culinary Workers, et al, vN L R. B.,501 F.2d 794 (C.A.D.C., 1974),and casescitedtherein.Board has found to have been committed by the em-ployer in the past. . . . To justify an order restrainingother violations it must appear that they bear someresemblanceto that which the employerhas commit-ted or that danger of their commission in the future isto be anticipated from the course of his conduct in thepast.Moreover, the nature of these violations is so inimical tothe conduct of labor relations sought to be regulated by theAct as to justify use of the strongest available measures torestrain them.InMilk Wagon Drivers Union, etc. v. Mea-dowmoor Dairies, Inc.,312 U.S. 287 (1941), which I cited inrejecting the proposed settlement, the Supreme Court drewa line between efforts to persuade through the exercise ofthe constitutionally guaranteed rights of free speech andpicketing and those to compel through violence and thethreats thereof. So would I here draw a line between thespecificity of an order designed to prevent recurrence ofother unfair labor practices and the breadth of an order torestrain future violence.Accordingly, the recommended Order to be enteredherein will restrain Respondents from acts of violence andthreats of violence, by words and actions such as strikingpersons or their cars, or blocking their movement, againstemployees of any employer in Puerto Rico.8The situation with respect to the provisions of the orderrelating to violations of Section 8(b)(4)(i) and (ii)(B) isquite different. In the first place, there is no history of priorviolations of this section by Respondents and it has notbeen established, on this record, that the use of unlawfulsecondary activity has been adopted by them asan, integralpart of their habitual tactics in labor relations. Second, theacts and conduct that, in the context of this case, are foundto constitute unfair labor practices might not, in some fu-ture context, constitute such violation. Accordingly, al-though Respondents will be enjoined from further acts andconduct similar to that found to have been committedherein, the order will be limited to activities -directedagainstMerck, its employees, and employees of employersdealing with Merck. There is no evidence that Respondentscommitted unfair labor practices, as defined in Section8(b)(4), against employers other than Merck, doing busi-ness with Catalytic, or their employees.With respect toMerck and employers doing business with it, however, theorder will cover Puerto Rico.(c) The mailing of the noticeThe Charging Parties request that the order herein con-tain aprovision requiring Respondents to sign an appropri-ate notice, in English and in Spanish, and to provide bothCatalytic and Merck with a sufficient number of copiesthereof. It is not clear, from the Charging Parties' request,whether they are willing to mail the notices themselves orwhether they seek to have Respondents do so. The order tobe recommended herein will provide that Respondents per-8Union de Tronquistas de Puerto Rico,Local 901, affihadaa la Internation-al Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpersof Amer-ica (HotelLa Concha),193 NLRB591 (1971) 428DECISIONSOF NATIONALLABOR RELATIONS BOARDform the task and stand the expense of such mailing .9 Inview of the widespread nature of Respondents'restrainand coercion of employees of Merck, Catalytic, Chase,Hernandez,and Industries,only directcommunicationfrom Respondents to all the employees affected can serveas an adequate remedy for the unlawful conduct of theRespondents.(d) The language of the noticeThe Charging Parties request that the wording of thenotice be such as to be easily understood by the employeeswho were subject to Respondents'unlawful conduct. Thisrequest is supported by Board practice and court approvalover the past several years and it will be granted.The no-tice to be provided herein will be the one suggested by theCharging Parties,amended only as required by the scopeof the order to be recommended.(e)Reimbursement of lost wages to employees preventedfrom working by Respondents' unfair labor practicesAs stated above with respect to the award of litigationexpenses, it may be assumed that the Board has the powerto direct reimbursement of lost wages to employees pre-vented from working through unlawful restraint and coer-cion by a labor organization.The Board, however, has determined as a matter of poli-cy that it will not grant such reimbursement. InUnion deTronquistas de Puerto Rico, Local 901, affiliada a la Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen& Helpers of America (Lock Joint Pipe & Co. of PuertoRico),202 NLRB 399 (1973), the conduct found to havebeen committed by the Union was every bit as violent andaggravated as that committed by Respondents in this case.The Administrative Law Judge in that case recommendeda "make-whole" remedy for the employees kept fromworking by the Union's violence and threats thereof. TheBoard declined to direct that remedy and this expression ofBoard policy is binding on me. 10 Contrary to the argumentof the Charging Parties herein, I do not find, in the Board'sstatement inUnion de Tronquistas de Puerto Rico, Local901, etc. (F. F. Instrument Corporation)11that it was "un-necessary to pass on this question since there is no evi-dence that any employee lost worktime or wages," any-thing indicating an imminent change by the Board in theposition it has taken on this subject. The Charging Parties,if so advised, may address their argument on this subject tothe Board.Upon the foregoing findings of fact, I reach the follow-ing:9Union de Tronquistas(Hotel La Concha),supra10 Insurance Agents' InternationalUnion(Prudential InsuranceCompany ofAmerica),119 NLRB 768 (1957).1121ON LRB 1040(1974).CONCLUSIONS OF LAW1.Respondent, Union Nacional de Trabajadores andComite Organizador Obreros en Huelga de Catalytic, arelabor organizations within the meaning of Section 2(5) ofthe Act.2.Each Respondent herein acted as the agent of theother within the meaning of Sections 2(13) and 8(b) of theAct.3.Catalytic IndustrialMaintenance Co., Inc.;MerckSharp & Dohme Quimicas de Puerto Rico, Inc.; Juan Her-nandez, Inc.; Chase Overseas, Inc.; and Industries Freightare employers within the meaning of Section 2(2) of theAct and are engaged in commerce or in an industry affect-ing commerce within the meaning of Section 2(6) and (7)of the Act.4.By the acts set forth in findings of fact 12 through 28;30 through 40; 42 through 45; 47; 49 through 55; 59; and60,Respondents and each of them induced and encour-aged employees of Merck, Hernandez, Chase, IndustriesFreight, and other persons engaged in commerce and in-dustries affecting commerce to engage in a strike or refusalto perform services for their employers, with an object offorcing or requiring (a) such employers to cease doing busi-nesswith Catalytic and with each other; and (b) forcing orrequiring Catalytic to recognize or bargain with Respon-dents, or either of them, as the representative of its employ-ees although neither Respondent had been certified as therepresentative of such employees under the provisions ofSection 9 of the Act, and Respondents thereby engaged inunfair labor practices within the meaning of Section8(b)(4)(i)(B) of the Act.5.By the acts set forth in findings of fact 12 through 28;30 through 40; 42 through 45; 47; 49 through 55; 59; and60, Respondents and each of them threatened, restrained,and coerced Merck, Hernandez, Chase, Industries Freight,and other employers and persons engaged in commerce orin an industry affecting commerce with an object of (a)forcing or requiring Merck and other persons, as well asother employers, to cease doing business with Catalyticand with each other; and (b) forcing or requiring Catalyticto recognize or bargain with the Respondents or either ofthem as the representative of its employees although nei-ther Respondent had been certified as the representative ofsuch employees under the provisions of Section 9 of theAct, and Respondents thereby engaged in unfair laborpractices within the meaning of Section 8(b)(4)(ii)(B) of theAct.6.By the acts set forth in findings of fact numbered 13through 50, and 52 through 59, Respondents have re-strained and coerced the employees of Merck, Catalytic,Hernandez, Chase, Industries Freight, and other employersin their exercise of rights guaranteed in Section 7 of the Actand thereby engaged in unfair labor practices within themeaning of Section 8(b)(1)(A) of the Act.[Recommended Order omitted from publication.]